20 P.3d 180 (2001)
331 Or. 664
STATE of Oregon, Petitioner on Review,
v.
William D. KRUCHEK, Respondent on Review.
(CC 95-12-39452; CA A92706; SC S46175)
Supreme Court of Oregon.
Argued and Submitted May 11, 2000.
Decided March 8, 2001.
Robert B. Rocklin, Assistant Attorney General, Salem, argued the cause for petitioner on review. Kaye McDonald Sunderland, Assistant Attorney General, filed the petition. With her on the petition were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Peter Gartlan, Chief Deputy Public Defender, Salem, argued the cause for respondent on review. With him on the brief on the merits was David E. Groom, Public Defender.
Before CARSON, Chief Justice, and GILLETTE, DURHAM, and LEESON, Justices.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is affirmed by an equally divided court.
NOTES
[**]  Van Hoomissen, J., retired December 31, 2000, and did not participate in the decision of this case; Kulongoski, Riggs, and De Muniz, JJ., did not participate in the consideration or decision of this case.